Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236 jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347 dskeens@nbbank.com NATIONAL BANKSHARES, INC. REPORTS INCOME FOR THE NINE MONTHS ENDED SEPTEMBER 30, 201 6 BLACKSBURG, VA , October 27, 2016:Today, National Bankshares, Inc. (NASDAQ Capital Market: NKSH) announced net income of approximately $11.47 million through September 30, 2016 compared to $12.28 million reported for the first nine months of 2015.Basic earnings per share were $1.65 which compares with $1.77 reported at September 30, 2015.The return on average assets for the nine months ended September 30, 2016 was 1.28% compared to 1.43% in 2015.The return on average equity was 8.55% and 9.60% for the same two periods. At September 30, 2016, the Company had total assets of over $1.20 billion. Commenting on the company's financial results, National Bankshares' Chairman, President & CEO James G. Rakes said, "We continue to grow our asset and deposit base in a steady, consistent manner by making quality loans and providing superior customer service. We've also seen positive results from our efforts to increase noninterest income and improve overall efficiency. While we still face a challenging interest rate environment, we continue to invest in the people, technology and infrastructure that will position National Bankshares for long-term growth and increased profitability." National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of The National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 26 full service offices and one loan production office throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com . Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. 101 Hubbard Street / Blacksburg, Virginia 24060 P.O. Box 90002 / Blacksburg, Virginia 24062-9002 540 951-6300 / 800 552-4123 www.nationalbankshares.com National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) ($ in thousands, except for share and per share data) September 30, 2016 September 30, 2015 December 31, 2015 Assets Cash and due from banks $ $ $ Interest-bearing deposits Federal funds sold Securities available for sale, at fair value Securities held to maturity Restricted stock Total securities Mortgage loans held for sale Loans: Loans, net of unearned income and deferred fees Less: allowance for loan losses ) ) ) Loans, net Premises and equipment, net Accrued interest receivable Other real estate owned Intangible assets and goodwill Bank-owned life insurance Other assets Total assets $ $ $ Liabilities and Stockholders' Equity Noninterest-bearing deposits $ $ $ 166,453 Interest-bearing demand deposits 569,787 Savings deposits Time deposits Total deposits Other borrowed funds Accrued interest payable 48 61 56 Other liabilities 8,710 Total liabilities 1,027,625 Stockholders' Equity Preferred stock, no par value, 5,000,000 shares authorized; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding, 6,957,974 shares at September 30, 2016 and December 31, 2015 and 6,955,974 shares at September 30, 2015. Retained earnings Accumulated other comprehensive loss, net ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ 1,199,739 2 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Nine Months Ended ($ in thousands, except for share and per share data) September 30, September 30, September 30, September 30, Interest Income Interest and fees on loans $ 22,886 Interest on federal funds Interest on interest-bearing deposits 97 54 Interest on securities - taxable Interest on securities - nontaxable Total interest income Interest Expense Interest on time deposits Interest on other deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 47 45 Credit card fees 972 Trust Income Bank-owned life insurance Other income Realized securities gain, net 2 5 Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment Credit card processing Intangibles and goodwill amortization 40 Net cost of other real estate owned 71 48 Franchise taxes Other operating expenses Total noninterest expense Income before income tax expense Income tax expense Net Income $ Basic net income per share $ Fully diluted net income per share $ Weighted average number of common shares outstanding Basic Diluted Dividends declared per share $ $ Dividend payout ratio % % Book value per share $ 3 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended ($ in thousands) September 30, 2016 September 30, Net income $ $ Other Comprehensive Income, net of tax Unrealized holding gain on available for sale securities net of tax of $243 and $1,394 for the periods ended September 30, 2016 and 2015, respectively Reclassification adjustment for gain included in net income, net of tax of ($35) and ($1) for the periods ended September 30, 2016 and 2015, respectively ) (1 ) Other comprehensive income, net of tax of $208 and $1,393 for the periods ended September 30, 2016 and 2015, respectively $ $ Total Comprehensive Income $ $ Nine Months Ended ($ in thousands) September 30, 2016 September 30, Net Income $ $ Other Comprehensive Income (Loss), Net of Tax Unrealized holding gain (loss) on available for sale securities net of tax of $2,415 and ($334) for the periods ended September 30, 2016 and 2015, respectively ) Reclassification adjustment for gain included in net income, net of tax of ($54) and ($2) for the periods ended September 30, 2016 and 2015, respectively ) (3 ) Other comprehensive income (loss), net of tax of $2,361 and ($336) for the periods ended September 30, 2016 and 2015, respectively $ $ ) Total Comprehensive Income $ $ 4 National Bankshares, Inc. and Subsidiaries Key Ratios and Other Data (Unaudited) Three Months Ended Nine Months Ended $ in thousands September 30, September 30, September 30, September 30, Average Balances Cash and due from banks $ Interest-bearing deposits Securities available for sale Securities held to maturity Restricted stock Mortgage loans held for sale Gross Loans Loans, net Intangible assets Total assets Total deposits Other borrowings Stockholders' equity Interest-earning assets Interest-bearing liabilities Financial Ratios Return on average assets % Return on average equity % Net interest margin % Net interest income-fully taxable equivalent $ Efficiency ratio % Average equity to average assets % Allowance for Loan Losses Beginning balance $ Provision for losses Charge-offs ) Recoveries 31 34 Ending balance $ 5 National Bankshares, Inc. and Subsidiaries Asset Quality Data (Unaudited) $ in thousands September 30, 2016 September 30, 2015 Nonperforming Assets Nonaccrual loans $ $ Nonaccrual restructured loans Total nonperforming loans Other real estate owned Total nonperforming assets $ $ Accruing restructured loans $ $ Loans 90 days or more past due $ $ 47 Asset Quality Ratios Nonperforming assets to loans net of unearned income and deferred fees, plus other real estate owned % % Allowance for loans losses to total loans % % Allowance for loan losses to nonperforming loans % % Loans past due 90 days or more to loans net of unearned income and deferred fees % % 6
